                   IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF OKLAHOMA

 WHITNEY HUNTER,
                                  Plaintiff,
 vs.                                                    Case No. 18-CV-308-JHP-FHM
 STATE FARM MUTUAL AUTOMOBILE
 INSURANCE COMPANY, et al.,
                                  Defendants.

                                        OPINION AND ORDER

        Plaintiff’s Motion to Quash Subpoenas Duces Tecum, [Dkt. 16], is before the court

for decision. Defendant has filed a response brief, [Dkt. 19]. The time has passed for a

reply brief and Plaintiff has not filed a reply disputing any of the representations made by

Defendant.

        Plaintiff’s counsel, Samuel T. Perrine, OBA# 32165, has failed to comply with the

following requirement set out in LCvR 37.1:

                With respect to all motions or objections relating to discovery
                pursuant to Fed.R.Civ.P. 26 through 37 and 45, this Court shall
                refuse to hear any such motion or objection unless counsel for
                movant first advises the Court in writing that counsel personally
                have met and conferred in good faith and, after a sincere
                attempt to resolve differences, have been unable to reach an
                accord.

Plaintiff’s motion is summarily denied for counsel’s failure to comply with the foregoing

rule.1 Alternatively, Plaintiff’s motion is denied on substantive grounds.




        1
          This is not the first time that this attorney has ignored his responsibility to meet and confer. See
Grubaugh v. CSAA, Case No. 17-CV-273-JED-FHM, Docket # 17 (Jan. 16, 2018). Counsel is advised that
by failing to engage in the required meet and confer, counsel risks summary denial of his discovery
motions and assessment of the expenses involved in responding to his motions.
       Plaintiff allegedly suffered injury to her neck, back, left shoulder, and left knee in a

motor vehicle accident that occurred on August 3, 2016, which is the subject of this lawsuit.

Defendant has subpoenaed medical records from medical care providers Plaintiff identified

in discovery as having treated her accident injuries. Plaintiff has also disclosed that she

has previously been treated for back and knee pain, Defendant has subpoenaed medical

records of that treatment. The prior injuries and medical conditions that could cause the

pain and suffering claimed as a result of the accident at issue are an acceptable area of

discovery. The court finds that the scope of the subpoenas is not excessive.

       Plaintiff’s Motion to Quash Subpoenas Duces Tecum, [Dkt. 16], is DENIED.

       SO ORDERED this 24th day of October, 2018.




                                              2
